Citation Nr: 1428527	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  09-43 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Purdum, Counsel







INTRODUCTION

The Veteran served on active duty from August 1965 to January 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO). In April 2012, the Board remanded this case for additional development. The file has now been returned to the Board for further consideration. Review of the VA paperless claims processing systems reveals additional documents pertinent to the present appeal, specifically, the March 2014 brief of the Veteran's representative.


FINDING OF FACT

Resolving all doubt if favor of the Veteran, his tinnitus is related to his conceded in-service acoustic trauma. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In light of the favorable disposition, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required. The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Tinnitus is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2013). Therefore, § 3.303(b) does not apply to the claim for service connection for tinnitus. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a claimant is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board, in its April 2012 remand, conceded that the Veteran experienced excessive noise exposure, or acoustic trauma, during service. His military occupational specialty (MOS), as listed on his service separation form, his DD-214, is aircraft maintenance specialist. His January 1968 hearing conservation form indicates that he was working on the flight line, and his June 1968 hearing conservation form indicates that he was working in the hangar shop.

The Veteran's service treatment records (STRs), including the audiogram conducted for the purpose of separation from service in November 1968, are negative for complaints, findings or treatment for tinnitus or other ear pathology. However, at the time of the Veteran's November 2009 Substantive Appeal, he asserted that he experienced tinnitus about two years in to his work with jet aircraft, during service. The Veteran is competent to report the sensation of ringing in the ears since 1966, or after the first year of service, to the present, and thus prior to any post-service occupational or recreational noise exposure. Layno, 6 Vet. App. 465, at 469-470. Further, tinnitus is a condition which is capable of lay observation. Charles v. Principi, 16 Vet. App. 370, 374-375 (2002); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). There is no evidence that the Veteran is not credible in this regard. His statements are thus probative evidence in the current appeal.

During his July 2009 VA audiological examination, the Veteran reported that he experienced centralized tinnitus, and that the onset of such was after his first year of service. He asserted that he ignored it. He reported that post-service, he worked in a boiler shop for 29 years, intermittently in noise, with hearing protection. He reported that he also worked as a volunteer firefighter for 38 years, with hearing protection when safe. He noted his recreational noise exposure and described such as occasional target practice, without hearing protection. The examiner provided a negative etiological opinion, and reasoned that the Veteran's STRs were silent for complaints of tinnitus. 

As the examiner did not consider the Veteran's lay statements as to the onset of his tinnitus during service, the Board, in its April 2012 remand, requested an addendum opinion that considered such. In a July 2012 response, the audiologist again offered a negative etiological opinion. She reasoned that the Veteran had normal hearing acuity in 2009 and there was thus no acoustic damage, even 40 years after service. She further reasoned that the Veteran had an excessive amount of occupational and recreational noise exposure and no complaints of tinnitus in the STRs. The examiner again failed to adequately address the Veteran's report of in-service tinnitus, despite the Board's request to do so. The VA opinions are thus of no probative value. See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that an examination was inadequate where the examiner did not comment on a veteran's report of in-service injury but relied on the service treatment records to provide a negative opinion).

Without probative medical evidence, we only have the Veteran's statements on which to rely, considered as probative evidence in the current appeal. As noted, he is shown to be competent to report the onset of his tinnitus and there is no reason shown to doubt his credibility, nor clear and unmistakable evidence to rebut his lay statements as to the in-service incurrence of tinnitus during his service. For this reason, all reasonable doubt is resolved in the Veteran's favor, and the Board finds that service connection for tinnitus is warranted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.


ORDER

Service connection for tinnitus is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


